PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of article XI, rule 11.02(3)(a) of the Integration Rule of The Florida Bar and Disciplinary Rules 1-102(A)(3), (5) and (6). We approve the Petition, and Respondent, Jose Luis Pelleya, is hereby suspended from the practice of law for a period of eight (8) months with proof of rehabilitation prior to reinstatement, effective July 7, 1980, thereby giving Respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent is to accept no new clients from the date of this order.
*1269Costs in the amount of $246.75 are hereby taxed against the Respondent, payable within ninety (90) days of the Court’s opinion.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, ALDERMAN and McDONALD, JJ., concur.